PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard argument of the parties. After argument and upon further consideration of the matter, we have determined that the Writ was improvidently issued. Therefore, the Writ is hereby discharged and the Petition for Writ of Certiorari dismissed.
It is so ordered.
THORNAL, C. J.,’ and THOMAS, DREW, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, J., dissents with Opinion and agrees with ERVIN, J.
ERVIN, J., dissents with Opinion and agrees with ROBERTS, J.